Supreme Court
OF
NEVADA

(O) 1987A, EB

IN THE SUPREME COURT OF THE STATE OF NEVADA

KIMBERLY D. TAYLOR, AN No. 84421
INDIVIDUAL,

Appellant,

vs. ii

KEITH BRILL, M.D., FACOG, FACS, F . L E D
AN INDIVIDUAL; AND WOMEN'S AUG 11 2022
HEALTH ASSOCIATES OF
SOUTHERN NEVADA-MARTIN PLLC,
A NEVADA PROFESSIONAL LIMITED
LIABILITY COMPANY,

Respondents.

 

 

 

ORDER DISMISSING APPEAL

This is an appeal from a postjudgment order denying a motion
to disqualify respondents’ law firm. Eighth Judicial District Court, Clark
County; J. Charles Thompson, Judge.

Initial review of this appeal revealed a potential jurisdictional
defect. Specifically, it appears that the order challenged on appeal is not
substantively appealable. Accordingly, this court directed appellant to
show cause why this appeal should not be dismissed for lack of jurisdiction.
Appellant has filed a response to this court’s show cause order, and
respondents have filed a reply.

In her response to the order to show cause, appellant argues
that the challenged order is appealable as a special order entered after final
judgment under NRAP 3A(b)(8). This court has repeatedly stated that
mandamus is the appropriate vehicle for challenging orders disqualifying
counsel. See Nev. Yellow Cab Corp. v. Eighth Judicial Dist. Court, 123 Nev.
44, 49, 152 P.3d 737, 740 (2007); Waid v. Eighth Judicial Dist. Court, 121
Nev. 605, 609, 119 P.3d 1219, 1222 (2005); Leibowitz v. Kighth Judicial Dist.

 

 

 

  

22-2544

 
Court, 119 Nev. 523, 529, 78 P.3d 515, 519 (2003). The right to an appeal
is statutory; if no statute or court rule provides for an appeal, no right to
appeal exists. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301
P.3d 850, 851 (2013). No statute or court rule provides for an appeal from
an attorney disqualification order. Accordingly, this court lacks jurisdiction

and
ORDERS this appeal DISMISSED.

} \e ln it J.
Hardesty

AA glee Q J. LA J.
Stiglich Herndon

 

cc: Chief Judge, The Eighth Judicial District Court
Hon. J. Charles Thompson, Senior Judge
Breeden & Associates, PLLC
McBride Hall
Eighth District Court Clerk

Supreme Court
OF
NEVADA

(0) (947A eB 2